Exhibit 10.1
 
Certain portions of this exhibit have been omitted pursuant to Rule 24b-2 and
are subject to a confidential treatment request. Copies of this exhibit
containing the omitted information have been filed separately with the
Securities and Exchange Commission. The omitted portions of this document are
marked with a ***.


Warrant Issuance Agreement


This Warrant Issuance Agreement (this “Agreement”) dated as of July 20, 2007 is
among AES Energy Storage, LLC, (“AES”), Altairnano, Inc., a Nevada corporation
(“Altairnano”) and Altair Nanotechnologies Inc., a Canadian corporation
(“Parent”).  AES, Parent and Altairnano shall be collectively referred to herein
as the “Parties” and each such entity a “Party.”


RECITALS


WHEREAS, AES and Altairnano have entered into a Joint Product Development and
Equipment Purchase Agreement dated as of July 20, 2007 (the “Joint Development
Agreement”) with respect to the design, development and manufacture of Energy
Storage Systems;


WHEREAS, Altairnano is a second-tier wholly-owned subsidiary of Parent, and
Parent believes that it will benefit if the project contemplated by the Joint
Development Agreement is successful; and


WHEREAS, Parent desires to provide AES with an incentive to complete the project
contemplated by the Joint Development Agreement and purchase Energy Storage
Systems from Altairnano;


AGREEMENT


           NOW, THEREFORE, in consideration of the premises and covenants and
agreements set forth herein and in the Joint Development Agreement and for other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Parties hereto agree as follows:

 
ARTICLE I
WARRANTS


1.1           Definitions.  Capitalized terms used but not defined herein will
have the meaning set forth in the Joint Development Agreement


1.2           Initial Warrant.  On the date of this Agreement, Parent shall
issue and deliver to AES a warrant (the “Initial Warrant”) in substantially the
form attached as Exhibit A (the “Form of Warrant”) to purchase common shares of
Parent (“Common Shares”); provided that the following all-capitalized terms set
forth in the Form of Warrant shall be completed with the following terms:


(a) ISSUE DATE:  the date hereof;
(b) NUMBER OF SHARES:  200,000;
(c) VESTING DATE:  the earlier of the date of delivery of the Pilot Project
Storage System by Altairnano pursuant to the Joint Development Agreement and
December 31, 2007; and
(d) EXERCISE PRICE:  the Execution Date Closing Price (as defined below).


 
1

--------------------------------------------------------------------------------

 
For purposes of this Agreement, the “Execution Date Closing Price” shall be the
closing price of the Common Shares on the principal U.S. market on which such
shares are traded or quoted on the trading day prior to the date hereof.


1.3           Milestone Warrants.  On or before March 31 of each calendar year
during the term of the Joint Development Agreement, and so long as the Joint
Development Agreement has not been terminated (but AES shall be entitled to
receive what it has earned under this Agreement up until any such termination of
the Joint Development Agreement), Parent shall issue and deliver to AES a
warrant (each a “Milestone Warrant”) in substantially the form of the Form of
Warrant to purchase Common Shares; provided that the following all-capitalized
placeholders in the Form of Warrant shall be filled in with the following terms:


(a) ISSUE DATE:  March 31st of each year;
(b) NUMBER OF SHARES:  a number equal to the quotient of (i) revenues earned
during the preceding calendar year from sales of Product to AES and its
Affiliates, (ii) divided by *** (such amount, the "Warrants Earned"); provided,
however, notwithstanding the foregoing, Parent shall not be required to issue
Milestone Warrants with respect to any calendar year (1) in excess of the (Y)
lesser of Milestone Warrants to Purchase 500,000 Common Shares, and Milestone
Warrants with respect to which Parent’s associated expense, determined in
accordance with United States generally accepted accounting principles
consistent with past practice, exceeds 10% of revenues earned during the
preceding calendar year from sales of Product to AES and its Affiliates, or (2)
in an amount less than 20,000; provided, further, that any Milestone Warrants
which were not issued as to any calendar year as a result of the maximum and
minimum amounts set forth in the foregoing proviso shall be added to the
Warrants Earned in the subsequent calendar year provided Warrants Earned equal
or exceed 20,000 in such subsequent year or any subsequent contract  year
thereafter until issued by Parent;
(c) VESTING DATE:  date the Milestone Warrant is issued; and
(d) EXERCISE PRICE:  the greater of (i) the Execution Date Closing Price, and
(ii) the difference determined by subtracting $5.00 from the Closing Price on
January 31 (or if such day is not a Business Day, the immediately preceding
Business Day) following the applicable calendar year.
 
Notwithstanding anything to the contrary in this Agreement, Parent shall have no
obligation to issue any additional Milestone Warrants if the aggregate number of
the Initial Warrants and Milestone Warrants issued pursuant to this Agreement
equals 2,000,000 (the “Warrant Cap”).  In no event shall Milestone Warrants be
issued under this Agreement once warrants equaling the Warrant Cap have been
issued.


1.4           Equitable Adjustments.


(a)           With respect to each Milestone Warrant, if any of the events set
forth in subsections (a), (b), (c) and (d) below occur on or before the date of
issuance of the respective Milestone Warrant, the numbers set forth in Section
1.3 used to determine the Number of Shares and the Exercise Price for a
Milestone Warrant (and the Warrant Cap) shall be subject to adjustment as
follows: In case Parent shall (a) declare a dividend or make a distribution on
its outstanding Common Shares in Common Shares or any other security, (b)
subdivide or reclassify its outstanding Common Shares into a greater number of
shares, (c) combine or reclassify its outstanding Common Shares into a smaller
number of shares, or (d) enter into any transaction whereby the outstanding
Common Shares are at any time changed into or exchanged for a different number
or kind of shares or other securities of Parent or of another corporation
through reorganization, merger, consolidation, liquidation or recapitalization,
then proportionate adjustments in the numbers set forth in Section 1.3 used to
determine the Number of Shares and the Exercise Price for a Milestone Warrant
(and the Warrant Cap) shall be made so the Milestone Warrant will relate to the
aggregate number and kind of shares or other securities (subject to the
appropriately adjusted Warrant Cap), and will have the Exercise Price it would
have related to or had if it had been issued immediately prior to the date of
such event.


 
2

--------------------------------------------------------------------------------

 
(b)           If, as a result of an adjustment made pursuant to the provisions
of this Section 1.4, AES shall become entitled to receive any shares of Parent
other than Common Shares, the number of such other shares so receivable upon
exercise of the Milestone Warrant shall be subject to adjustment from time to
time in a manner and on terms as nearly equivalent as practicable to the
provisions with respect to the Common Shares contained in Section 1.4(a) above.



ARTICLE II
REGISTRATION RIGHTS


2.1.           Registration Rights.  Parent covenants and agrees that: (subject
to the provisions of this Section 2.1), within 30 days from receipt of a written
request from AES, it will prepare and file with the United States Securities and
Exchange Commission (the “Commission”) a registration statement on Form S-3 (or
if such form is not available, a Form S-1) (a “Registration Statement”) covering
all of the Common Shares (or, if applicable, other shares of the Parent)
issuable upon the exercise of any Initial Warrant or Milestone Warrant
outstanding at the time (the “Registrable Securities”) for a secondary or resale
offering to be made on a continuous basis pursuant to Rule 415.  Parent will use
its commercially reasonable efforts to cause each Registration Statement to be
declared effective under the Securities Act of 1933 (the “Securities Act”) Act
within 120 days of the purchase of the relevant shares of Parent and to keep the
Registration Statement continuously effective until the earlier of (a) such time
that all of the Registrable Securities have been sold or (b) the date when the
Registrable Securities are eligible for resale pursuant to paragraph (k) of Rule
144 promulgated under the Securities Act.  In addition, Parent shall timely
supplement and amend each Registration Statement if required by the rules,
regulations or instructions applicable to the registration form used for each
Registration Statement or if required by the Securities Act.  If (a) at any time
when a prospectus relating to Registrable Securities is required to be made
available under the Securities Act, Parent discovers that, or any event occurs
as a result of which, the prospectus (including any supplement thereto) included
in the Registration Statement, as then in effect, includes an untrue statement
of a material fact or omits to state any material fact required to be stated
therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, or (b) the Commission
issues any stop order suspending the effectiveness of the Registration Statement
or proceedings are initiated or threatened for that purpose, then Parent shall
promptly deliver a written notice to such effect to AES, and AES shall
immediately upon receipt of such notice discontinue its disposition of
Registrable Securities pursuant to the Registration Statement until the copies
of the supplemented or amended prospectus contemplated by the immediately
following sentence is made available and, if so directed by Parent, shall
deliver to Parent (at Parent's expense), if applicable, all copies, other than
permanent file copies, then in AES's possession of the prospectus or prospectus
supplement relating to such Registrable Securities current at the time of
receipt of such notice. As promptly as practicable following the event or
discovery referred to in clause (a) of the immediately preceding sentence,
Parent shall prepare and make available to AES the amendment or supplement of
such prospectus so that, as thereafter made available to purchasers of such
Registrable Securities, such prospectus shall not include an untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.  Notwithstanding anything to the
contrary in this Section 2.1 if the filing or maintenance of the Registration
Statement would require Parent to make a disclosure that would, in the good
faith, reasonable judgment of Parent's Board of Directors, have a material
adverse effect on the business, operations, properties, prospects or financial
condition of Parent or on pending or imminent transactions, Parent shall have
the right, upon delivery to AES of a certificate executed by Parent's chief
executive officer certifying the Board of Directors' finding (a "Blackout
Notice") to delay the filing (but not the preparation) of the Registration
Statement or of any amendment or supplement thereto, to suspend its obligation
to maintain the effectiveness of the Registration Statement and to suspend the
use of any prospectus or prospectus supplement in connection with the
Registration Statement, in each case for a reasonable amount of time not to
exceed thirty (30) days (the "Blackout Period") within the ninety (90) day
period beginning on the first day of a Blackout Period; provided, however, that
Parent shall not deliver a Blackout Notice more than twice in any 365-day
period; and provided, further that any Blackout Period shall only be effective
when and for so long as other holders, if any, of registration rights with
respect to Parent's securities are restricted from exercising their registration
rights to the same or greater extent as AES.  AES agrees that upon receipt of a
Blackout Notice, it shall immediately cease all efforts to dispose of
Registrable Securities pursuant to the Registration Statement until such time as
Parent shall notify it of the end of such restrictions or, if earlier, the
expiration of the Blackout Period.


 
3

--------------------------------------------------------------------------------

 
2.2           Parent’s obligations under Article II are conditioned upon AES
providing any information regarding AES reasonably requested by Parent in order
for Parent to complete the Registration Statement.


2.3           With respect to any offering and sale pursuant to the Registration
Statement, Parent agrees to indemnify and hold AES, each Person who "controls"
AES within the meaning of Section 15 of the Securities Act, and any directors
and officers of the foregoing, harmless against any and all losses, claims,
damages or liabilities (including reasonable legal fees and other reasonable
expenses incurred in the investigation and defense thereof) to which they or any
of them may become subject under the Securities Act or otherwise (collectively,
"Losses"), insofar as any such Losses shall arise out of or shall be based upon
(i) any untrue statement or alleged untrue statement of a material fact
contained in the Registration Statement, or any amendment or supplement thereto,
or any prospectus relating to the Registration Statement, or the omission or
alleged omission to state in any of the foregoing a material fact required to be
stated therein or necessary to make the statements contained therein not
misleading, or (ii) any violation or alleged violation by Parent of the
Securities Act, the Exchange Act, any applicable state securities law or any
rule or regulation promulgated under the Securities Act, the Exchange Act or any
applicable state securities law; provided, however, that the indemnification
contained in this Section 2.3 shall not apply to such Losses which shall arise
out of or shall be based upon any such untrue statement, or any such omission or
alleged omission, which shall have been made in reliance upon and in conformity
with information furnished in writing to Parent by AES specifically for use in
connection with the preparation of the Registration Statement or prospectus
contained in the Registration Statement or any such amendment or supplement
thereto.


2.4           With a view to making available to AES the benefits of Rule 144
and any other rule or regulation of the Commission that may permit AES to sell
securities of Parent to the public without registration, Parent agrees to use
its reasonable best efforts until such time as all of the Registrable Securities
have been sold under the Registration Statement or are eligible for re-sale
under subsection (k) of Rule 144, to (a) make and keep public information
available, as those terms are understood and defined in Rule 144, at all times,
and take all action as may be required as a condition to the availability of
Rule 144, (b) file with the Commission in a timely manner all reports and other
documents required of Parent under the Securities Act and the Exchange Act, and
(c) facilitate and expedite transfers of Registrable Shares sold pursuant to
Rule 144, including providing timely notice to Parent's transfer agent to
expedite such transfer.


 
4

--------------------------------------------------------------------------------

 
2.5           Parent shall not be obligated to effect, or to take any action to
effect, any registration this Section 2 after Parent has effected two
registrations pursuant to this Section 2 and such registrations have been
declared or ordered effective (except that a registration shall be deemed to
have been “declared or ordered effective” if Parent withdraws a Registration
Statement at the request of AES after it has been filed).


2.6           Parent shall not grant, and represents that it has not granted,
any other person or entity rights to register securities of Parent on terms that
would be reasonably likely to restrict the ability of Parent to fully perform
its obligations to AES under this Section 2.  Parent shall not amend any
registration rights agreement with any other person or entity nor shall Parent
waive any provision under any registration rights agreement that it would be
entitled to waive thereunder if such waiver would be reasonably likely to
adversely affect the registration rights contemplated by this Article II.


ARTICLE III
INVESTOR REPRESENTATIONS


3.1           Investment Purposes.  AES is acquiring the Initial Warrants and
Milestone Warrants identified above and the Common Shares issuable upon the
exercise thereof (the “Securities”) for its own account for investment and not
with a view to, or for sale in connection with, any public distribution thereof
within the meaning of the Securities Act of 1933, as amended (the “Securities
Act”).


3.2           Sophistication.  AES is an “accredited investor” as defined in
Rule 501(a) promulgated under the Securities Act.  AES has such knowledge and
experience in financial and business matters as to be capable of evaluating the
merits and risks of an investment in the Securities and making an informed
investment decision.


3.3           Restrictions on Transfer. AES understands that the Securities will
not be registered under the Securities Act, or any state securities laws, and
will be issued in reliance upon exemptions from registration for certain private
offerings.  AES understands and agrees that the Securities, or any interest
therein, may not be resold or otherwise disposed of by AES unless the resale of
the Securities is subsequently registered under the Securities Act and under all
applicable state securities laws or unless the Parent receives an opinion of
counsel, satisfactory to it, that an exemption from registration is available.


3.4           Access to Information. AES acknowledges and represents that it has
reviewed a copy of the most recent Annual Report on Form 10-K and Quarterly
Report on Form 10-Q (and all subsequently filed Current Reports on Form 8-K) of
Parent, has been given a reasonable opportunity to review all documents, books,
and records of Parent pertaining to this investment, has been supplied with all
additional information concerning Parent and the Securities that has been
requested by it, has had a reasonable opportunity to ask questions of and
receive answers from Parent or its representatives concerning this investment,
and that all such questions have been answered to the full satisfaction of
AES.  Except for the representations and warranties set forth in the Joint
Development Agreement, AES has received no representations, written or oral,
from Parent, a placement agent or any officer, director, employee, attorney or
agent thereof, other than those contained in the Form 10-K, Form 10-Q and Forms
8-K referenced above and has relied solely on the same in making its decision to
purchase the Securities.


 
5

--------------------------------------------------------------------------------

 
3.5           Restrictive Legends. AES understands and agrees that the following
restrictions and limitations are applicable to its resales, pledges,
hypothecations, or other transfers of the Securities: (a) the Securities shall
not be sold, pledged, hypothecated, or otherwise transferred unless registered
under the Securities Act and applicable state securities laws or an exemption
from registration is available; and (b) each certificate or other document
evidencing or representing the Securities shall be stamped or otherwise
imprinted with a legend in substantially the following form:


"THE SECURITIES OF THE COMPANY EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES
COMMISSION OF ANY STATE IN RELIANCE UPON EXEMPTIONS FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT OF 1933, AS AMENDED, AND VARIOUS APPLICABLE
STATE SECURITIES LAWS.  SUCH SECURITIES MAY NOT BE SOLD, TRANSFERRED, PLEDGED OR
ASSIGNED OR A SECURITY INTEREST CREATED THEREIN, UNLESS THE PURCHASER,
TRANSFEREE, ASSIGNEE, PLEDGEE OR HOLDER OF SUCH SECURITY INTEREST COMPLIES WITH
ALL STATE AND FEDERAL SECURITIES LAWS (I.E., SUCH SECURITIES ARE REGISTERED
UNDER SUCH LAWS OR AN EXEMPTION FROM REGISTRATION IS AVAILABLE THEREUNDER) AND
UNLESS THE SELLER, TRANSFEROR, ASSIGNOR, PLEDGOR OR GRANTOR OF SUCH SECURITY
INTEREST PROVIDES AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY
THAT THE TRANSACTION CONTEMPLATED WOULD NOT BE IN VIOLATION OF THE SECURITIES
ACT OF 1933, AS AMENDED, OR ANY APPLICABLE STATE SECURITIES LAWS."


"UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY BEFORE [insert date that is four (4) months and one day
after issue date]"


3.6           Canadian Representations.  The offer and sale of the Securities to
AES was not made in Canada.  AES is not subject to the securities laws of any
province or territory of Canada, and AES is not purchasing, and will not
purchase, any of the Securities for the account or benefit of any resident of
any province or territory of Canada.



ARTICLE IV
TERM AND TERMINATION


 The term of this Agreement shall commence as of the date hereof and shall
terminate upon the occurrence of the last Expiration Date of the Initial
Warrants and all Milestone Warrants issued in accordance herewith.
 


 
6

--------------------------------------------------------------------------------

 
 
ARTICLE V
MISCELLANEOUS



           5.1           Notices.  All notices or other communications which are
required or permitted hereunder shall be in writing and shall be deemed
sufficiently given if delivered personally (as confirmed by signature of
receiving party) or sent by nationally recognized overnight courier postage
prepaid (as confirmed by signature of receiving party) to the address set forth
below or to such other address as any Party may have specified in a notice duly
given to the other Party as provided herein. Such notice of communication shall
be deemed to have been given as of the date received.
 
If to Altairnano:


Altairnano, Inc.
204 Edison Way
Reno, Nevada  89502
Attn:  Alan Gotcher, CEO and President


If to AES:


AES Energy Storage, LLC
c/o The AES Corporation
4300 Wilson Boulevard
Arlington, Virginia 22203
Attention: Chris Shelton


With a copy to:


AES Energy Storage, LLC
c/o The AES Corporation
4300 Wilson Boulevard
Arlington, Virginia 22203
Attention: General Counsel
 
 
7

--------------------------------------------------------------------------------

 
5.2           Amendment; Interpretation.  No change or modification of this
Agreement shall be valid unless the same shall be in writing and signed by all
of the Parties.  All headings and subheadings are inserted for convenience only
and shall not affect any construction or interpretation of this Agreement.
 
5.3           Waiver.  No failure or delay on the part of the Parties in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof nor shall any single or partial exercise of any right, power or
privilege hereunder preclude the simultaneous or later exercise of any other
right, power or privilege. The rights and remedies herein expressly provided are
cumulative and not exclusive of any rights or remedies which the Parties would
otherwise have.
 
5.4           Governing Law; Jurisdiction.  THIS AGREEMENT SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED
BY, THE LAW OF THE STATE OF NEW YORK WITHOUT REFERENCE TO CONFLICTS OF LAW
PRINCIPLES.
 
(a)           Any action for enforcement of any judgment may be brought in the
courts of the State of New York or of the United States of America for the
Southern District of New York, and, by execution and delivery of this Agreement,
each of the Parties hereby accepts for itself and in respect of its property,
generally and unconditionally, the non-exclusive jurisdiction of the aforesaid
courts and appellate courts from any appeal thereof.  Each of the Parties
irrevocably consents to the service of process out of any of the aforementioned
courts in any such action or proceeding by the mailing of copies thereof by
registered or certified mail, postage prepaid, to such Party at its notice
address provided pursuant to Section 5.1 hereof.  Each of the Parties hereby
irrevocably waives any objection which it may now or hereafter have to the
laying of venue of any of the aforesaid actions or proceedings arising out of or
in connection with this Agreement brought in the courts referred to above and
hereby further irrevocably waives and agrees not to plead or claim in any such
court that any such action or proceeding brought in any such court has been
brought in an inconvenient forum.  Nothing herein shall affect the right of
either Party to serve process in any other manner permitted by law or to
commence legal proceedings or otherwise proceed against the other Party in any
other jurisdiction.
 
(b)           The Parties hereby irrevocably waive, to the fullest extent
permitted by Applicable Law, any and all rights to trial by jury in any legal
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby.
 
5.5           Counterparts; Fax Signatures.  This Agreement may be executed in
two or more counterparts, each of which shall be deemed to be an original, but
all of which together shall constitute one and the same instrument. Any such
executed counterpart may be delivered by facsimile, and, as so delivered, shall
be legally enforceable in accordance with its terms. Any such facsimile shall be
followed by delivery, as promptly as practicable, of a non-facsimile original.
 
5.6           Assignment.  No Party may assign its rights, title and interests
under this Agreement without the prior written consent of the other Party.  No
assignment of this Agreement shall relieve the assigning Party of any liability
or obligations that accrued or arise prior to the assignment of this
Agreement.  In case of any consolidation of Parent with, or merger of Parent
into, any other entity, or in case of any sale or conveyance of all or
substantially all of the assets of Parent other than in connection with a plan
of complete liquidation of Parent at any time prior to the expiration of this
Agreement, then as a condition of such consolidation, merger or sale or
conveyance, (a) Parent shall give written notice of consolidation, merger, sale
or conveyance to AES, and (b) from and after the effective date of such
consolidation, merger, sale or conveyance, the surviving entity or purchaser
shall be bound by the terms of this Agreement.
 
 
8

--------------------------------------------------------------------------------

 
5.7           Resolution by Senior Representatives; Arbitration.  
 
(a)           In the event a dispute arises among the Parties regarding the
application or interpretation of any provision of this Agreement or the
performance thereof, then any Party may promptly notify the other Party in
writing of the dispute (including the material details of the dispute) and
request a meeting among senior representatives.  Each Party shall, within ten
(10) calendar days, (i) appoint a person not concerned with the day-to-day
performance of that Party’s obligations under this Agreement and who has general
decision-making authority to resolve and settle the subject dispute on behalf of
such Party, and (ii) agree upon a date and time for the representatives to meet
which is no later than twenty (20) calendar days from the date of the notice of
the dispute.  No later than five (5) calendar days prior to the scheduled
meeting, each Party shall submit to the other a Party a written statement of the
facts and issues surrounding the dispute and its position as to how such dispute
should be resolved.  At the initial meeting and thereafter, the representatives
shall negotiate in good faith towards the development of a written statement of
the terms of settlement of the dispute which written terms of settlement, if
any, when signed by each Party’s representative, shall serve as conclusive
evidence of the resolution of such dispute.  If such written terms of settlement
are not produced and signed by each Party’s representative by the date which is
the earlier of: (i) fifteen (15) calendar days after the date of such
representatives’ first meeting, or (ii) forty-five (45) calendar days after the
date of the notice of dispute whether or not the initial meeting of
representatives has been scheduled or has occurred by such date, or (iii) a
later date mutually agreed to by the Parties in writing (the “Negotiation End
Date”), then, at the written request of either Party, the dispute shall be
submitted to arbitration in accordance with Section 5.7(b).
 
(b)           If senior representatives of the Parties shall have failed to
resolve the dispute as of the Negotiation End Date, then either Party may
require that such dispute shall be submitted to, and be determined exclusively
by, arbitration that shall proceed in accordance with the Commercial Arbitration
Rules of the American Arbitration Association (“AAA”) then in effect (the
“Rules”).  Any notice of demand for arbitration shall be in writing and shall be
delivered to the other Party and the AAA.  All proceedings before the
arbitrators shall be held in Chicago, Illinois.  The governing law shall be as
specified in Section 5.5.  The matter shall be heard by three (3) arbitrators,
who possess adequate and relevant technical knowledge regarding securities laws,
one appointed by AES, one appointed by Altairnano and the third appointed
jointly by the first two arbitrators or the AAA if the first two arbitrators are
otherwise unable to mutually agree within fifteen (15) calendar days.  The
arbitrators shall not have the right to award special, indirect, consequential
or punitive damages.  The cost and fees of the arbitration, including attorneys’
fees, shall be allocated by the arbitrators.  The award (judgment) shall be
decided by majority opinion and issued in writing and shall state the reasons
upon which it is based.  It may be made public only with the consent of all
Parties.  The award rendered by the arbitrator shall be final and binding on the
Parties and judgment may be entered in accordance with applicable law.
 
5.8           Severability.  The provisions of this Agreement shall be severable
in the event that any of the provisions hereof are held by a court of competent
jurisdiction to be invalid, void or otherwise unenforceable, and the remaining
provisions shall remain enforceable to the fullest extent permitted by law.
 
5.9           Entire Agreement.  This Agreement (including any exhibits hereto),
constitutes the entire agreement with respect to the subject matter hereof and
supersedes all prior agreements, understandings, representations and warranties,
both written and oral, among the Parties.


 
9

--------------------------------------------------------------------------------

 
5.10.           Opinion.  Within seven days of the execution of this Agreement,
Parent shall deliver to AES one or more opinions from counsel to Parent in a
form and substance reasonably acceptable to AES addressing the matters described
on Exhibit B attached hereto.


           IN WITNESS WHEREOF, the Parties hereto have signed this Warrant
Issuance Agreement as of the day and year first above written.


AES ENERGY STORAGE, LLC


By:_/s/_____________________________
Name: John Zahurancik________________
Title:_Vice President___________________


 ALTAIRNANO, INC.


By: /s/____________________________
Name:_Alan Gotcher________________
Title:__President and CEO____________




ALTAIR NANOTECHNOLOGIES, INC.


By: /s/____________________________
Name:_Alan Gotcher________________
Title:__President and CEO____________


 
10

--------------------------------------------------------------------------------

 


EXHIBIT A


FORM OF WARRANT






[see attached]


 
 
11

--------------------------------------------------------------------------------

 
THIS WARRANT AND THE SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE NOT BEEN
REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE
“ACT”), OR UNDER ANY APPLICABLE STATE SECURITIES LAWS.  THIS WARRANT AND THE
SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT ARE SUBJECT TO RESTRICTIONS ON
RESALE AND MAY NOT BE RESOLD EXCEPT AS PERMITTED UNDER THE ACT AND ANY
APPLICABLE STATE SECURITIES LAWS.
 
UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY BEFORE [insert date that is four (4) months and one day
after issue date].


 
Warrant to Purchase [NUMBER OF SHARES] Common Shares
of
Altair Nanotechnologies Inc.

 
WARRANT

 
Issue Date: [ISSUE DATE]

 
This certifies that AES Energy Storage, LLC or its permitted transferee (the
“Holder”) is entitled to purchase from ALTAIR NANOTECHNOLOGIES INC., a
corporation continued under the Canada Business Corporations Act (the
“Company”), at the price and during the period as hereinafter specified, [NUMBER
OF SHARES] shares, (such number of shares, as adjusted as provided below, the
“Shares”) without nominal or par value, of the Company (the “Common Shares”), at
a purchase price of $EXERCISE PRICE per share, subject to adjustment as
described below (as so adjusted from time to time, the “Exercise Price”), at any
time during the period specified in Section 1(a) hereof.
 
1.           Exercise.  The rights represented by this Warrant (the “Warrant”)
shall be exercisable at the Exercise Price, and during the periods as follows:
 
(a)           At any time and from time to time between, the [VESTING DATE] and
the four-year anniversary of the Issue Date (the “Expiration Date”) inclusive,
the Holder shall have the right to purchase all or any portion of the Shares at
the Exercise Price.
 
(b)           After the Expiration Date, the Holder shall have no right to
purchase all or any portion of the Shares hereunder.
 
 

--------------------------------------------------------------------------------

 
 
2.           Payment for Shares; Issuance of Certificates; Net Exercise.
 
(a)           The rights represented by the Warrant may be exercised at any time
within the periods above specified, in whole or in part, by (i) the surrender of
the Warrant (with the purchase form at the end hereof properly executed) at the
principal executive office of the Company (or such other office or agency of the
Company as it may designate by notice in writing to the Holder at the address of
the Holder appearing on the books of the Company); (ii) payment to the Company
of the Exercise Price then in effect for the number of Shares specified in the
above-mentioned purchase form together with applicable stock transfer taxes, if
any; and (iii) delivery to the Company of a duly executed agreement signed by
the person(s) designated in the purchase form to the effect that such person(s)
agree(s) to be bound by the provisions of Section 3. The Warrant shall be deemed
to have been exercised, in whole or in part to the extent specified, immediately
prior to the close of business on the date the Warrant is surrendered and
payment is made in accordance with the foregoing provisions of this Section 2,
and the person or persons in whose name or names the certificates for the Shares
shall be issuable upon such exercise shall become the holder or holders of
record of such Shares at that time and date. The Shares and the certificates for
the Shares so purchased shall be delivered to the Holder within a reasonable
time, not exceeding ten (10) business days, after the rights represented by this
Warrant shall have been so exercised.
 
(b)           Notwithstanding anything to the contrary contained in Section
2(a), the Holder may elect to exercise this Warrant in whole or in part on a
“cashless exercise basis” by receiving Shares equal to the value (as determined
below) of this Warrant, or any part hereof, upon surrender of the Warrant at the
principal office of the Company together with notice of such election in which
event the Company shall issue to the Holder a number of Shares computed using
the following formula:
 
X = Y(A-B)
                           A
 
Where:
X =  the number of Shares to be issued to the Holder;

 
Y =  the number of Shares issuable upon exercise of this Warrant or, if only a
portion of this Warrant is being exercised, the portion of this Warrant being
exercised (at the date of such calculation);
 
A = the fair market value of one Common Share (at the date of such calculation);
and
 
B = the Exercise Price (as adjusted to the date of such calculation).
 
For the purpose of any computation under this Subsection 2(b), the fair market
value per Common Share at any date shall be deemed to be the Closing Price (as
defined below) of the Common Shares on the Trading Day immediately preceding the
date as of which the fair market value is being determined, provided that if the
Common Shares are not then listed or quoted on any market or exchange, then the
fair market value shall be the average of the closing bid prices for the Common
Shares on the OTC Bulletin Board, or, if such is not available, the Pink Sheets
LLC, or otherwise the average of the closing bid prices for the Common Shares
quoted by two market-makers of the Common Shares, or otherwise such fair market
value shall be determined in good faith by the Company and the Holders. “Trading
Day” shall mean any day on which the principal United States securities exchange
or trading market on which the Common Shares are listed, quoted or traded (the
“Principal Market”) as reported by Bloomberg Financial Markets (“Bloomberg's”)
is open for trading. “Closing Price” shall mean the average of the last sale
prices for the Common Shares on the Principal Market for the ten Trading Days
previous to the date of determination.
 
 
2

--------------------------------------------------------------------------------

 
3.           Transfer.    (a)  Any transfer of this Warrant shall be effected by
the Holder by (i) executing the transfer form at the end hereof; and (ii)
surrendering the Warrant for cancellation at the office or agency of the Company
referred to in Section 2 hereof, accompanied by (y) a certificate (signed by an
officer of the Holder, or other authorized representative reasonably
satisfactory to the Company, if the Holder is an entity) stating that each
transferee is a permitted transferee under this Section 3; and, if applicable,
(z) an opinion of counsel, reasonably satisfactory in form and substance to the
Company, to the effect that the Shares or the Warrant, as the case may be, may
be sold or otherwise transferred without registration under the Securities Act
of 1933, as amended (the “Act”).  Notwithstanding the foregoing, the Holder
agrees that it shall not sell or transfer all or any part of the Warrant or the
Shares to a resident of Canada or a person subject to the securities laws of
Canada for a period of at least four (4) months and one day from the date
hereof.
 
Upon any transfer of this Warrant or any part thereof in accordance with the
first sentence of this Section 3(a), the Company shall issue, in the name or
names specified by the Holder (including the Holder), a new Warrant or Warrants
of like tenor (including all substantive provisions hereof) and representing in
the aggregate rights to purchase the same number of Shares as are purchasable
hereunder at such time.
 
(b)           Any attempted transfer of this Warrant or any part thereof in
violation of this Section 3 shall be null and void ab initio.
 
(c)           This Warrant may not be exercised and neither this Warrant nor any
of the Shares, nor any interest in either, may be offered, sold, assigned,
pledged, hypothecated, encumbered or in any other manner transferred or disposed
of, in whole or in part, except in compliance with applicable United States
federal and state securities laws and applicable Canadian securities laws and
the terms and conditions hereof.  Each Warrant shall bear a legend in
substantially the same form as the legend set forth on the first page of this
Warrant.  Each certificate for Shares issued upon exercise of this Warrant,
unless at the time of exercise such Shares are acquired pursuant to a
registration statement that has been declared effective under the Act and
applicable blue sky laws, shall bear a legend substantially in the following
form:
 
“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT
AND HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”).  SUCH SHARES MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE
OF REGISTRATION OR AN EXEMPTION THEREFROM.  ALTAIR NANOTECHNOLOGIES INC. MAY
REQUIRE AN OPINION OF COUNSEL REASONABLY ACCEPTABLE TO IT THAT A PROPOSED
TRANSFER OR SALE IS IN COMPLIANCE WITH THE ACT.”
 
Additionally, similar legends pursuant to Canadian law, as applicable, shall be
set forth on any such Shares or Warrant, as reasonably determined by the
Company’s Canadian counsel, including the following:
 
"UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY BEFORE [insert date that is four (4) months and one day
after issue date]."

 
Any certificate for any Shares issued at any time in exchange or substitution
for any certificate for any Shares bearing such legend (except a new certificate
for any Shares issued after the acquisition of such Shares pursuant to a
registration statement that has been declared effective under the Act) shall
also bear such legend unless, in the opinion of counsel for the Company, the
Shares represented thereby need no longer be subject to the restriction
contained herein.  The provisions of this Section 3(c) shall be binding upon all
subsequent holders of certificates for Shares bearing the above legend and all
subsequent holders of this Warrant, if any.
 
 
3

--------------------------------------------------------------------------------

 
4.           Shares to be Fully Paid; Reservation of Shares.  The Company
covenants and agrees that all Shares which may be purchased hereunder will, upon
issuance and delivery against payment therefor of the requisite purchase price,
be duly and validly issued, fully paid and non-assessable. The Company further
covenants and agrees that, during the periods within which the Warrant may be
exercised, the Company will at all times have authorized and reserved a
sufficient number of Common Shares to provide for the exercise of the Warrant.
 
5.           No Voting or Dividend Rights.   The Warrant shall not entitle the
Holder to any voting rights or any other rights, including without limitation
notice of meetings of other actions or receipt of dividends or other
distributions, as a stockholder of the Company.
 
6.           Adjustment of Exercise Price.   The Exercise Price in effect at the
time and the number and kind of securities purchasable upon the exercise of this
Warrant shall be subject to adjustment from time to time upon the happening of
certain events as follows:
 
(a)           In case the Company shall (i) declare a dividend or make a
distribution on its outstanding Common Shares in Common Shares or any other
security, (ii) subdivide or reclassify its outstanding Common Shares into a
greater number of shares, (iii) combine or reclassify its outstanding Common
Shares into a smaller number of shares, or (iv) enter into any transaction
whereby the outstanding Common Shares are at any time changed into or exchanged
for a different number or kind of shares or other securities of the Company or
of another corporation through reorganization, merger, consolidation,
liquidation or recapitalization, then appropriate adjustments in the number of
Shares (or other securities for which such Shares have previously been exchanged
or converted) subject to this Warrant shall be made and the Exercise Price in
effect at the time of the record date for such dividend or distribution or of
the effective date of such subdivision, combination, reclassification,
reorganization, merger, consolidation, liquidation or recapitalization shall be
proportionately adjusted so that the Holder of this Warrant exercised after such
date shall be entitled to receive the aggregate number and kind of shares or
other securities which, if this Warrant had been exercised by such Holder
immediately prior to such date, the Holder would have been entitled to receive
upon such dividend, distribution, subdivision, combination, reclassification,
reorganization, merger, consolidation, liquidation or recapitalization. For
example, if the Company declares a 2 for 1 stock subdivision (split) and the
Exercise Price hereof immediately prior to such event was $7.00 per Share and
the number of Shares issuable upon exercise of this Warrant was 85,500, the
adjusted Exercise Price immediately after such event would be $3.50 per Share
and the adjusted number of Shares issuable upon exercise of this Warrant would
be 171,000. Such adjustment shall be made successively whenever any event listed
above shall occur.
 
(b)           Whenever the Exercise Price is adjusted, as herein provided, the
Company shall promptly cause a notice setting forth the adjusted Exercise Price
and adjusted number of Shares issuable upon exercise of the Warrant to be mailed
to the Holder, at its address set forth herein, and shall cause a certified copy
thereof to be mailed to the Company's transfer agent, if any. The Company may
retain a firm of independent certified public accountants selected by the Board
of Directors (who may be the regular accountants employed by the Company) to
make any computation required by this Section 6, and a certificate signed by
such firm shall be conclusive evidence of the correctness of such adjustment.
 
(c)           In the event that at any time, as a result of an adjustment made
pursuant to the provisions of this Section 6, the Holder thereafter shall become
entitled to receive any shares of the Company other than Common Shares,
thereafter the number of such other shares so receivable upon exercise of the
Warrant shall be subject to adjustment from time to time in a manner and on
terms as nearly equivalent as practicable to the provisions with respect to the
Common Shares contained in Section 6(a)  above.
 
 
4

--------------------------------------------------------------------------------

 
(d)           The Company shall provide the Holder with prior written actual
notice (receipt confirmed) of any event described in Section 6(a) at least ten
(10) days prior to the record date with respect to such event.  In addition, the
Company shall deliver to the Holder copies of any and all information it is
required to deliver to its shareholders with respect to such event at the same
time such information is delivered to shareholders.
 
7.           Governing Law.   This Agreement shall be governed by and in
accordance with the laws of the State of New York without regard to conflicts of
laws principles thereof.
 
8.           Binding Effect on Successors.   In case of any consolidation of the
Company with, or merger of the Company into, any other entity, or in case of any
sale or conveyance of all or substantially all of the assets of the Company
other than in connection with a plan of complete liquidation of the Company at
any time prior to the Expiration Date, then as a condition of such
consolidation, merger or sale or conveyance, the Company shall give written
notice of consolidation, merger, sale or conveyance to the Holder and, from and
after the effective date of such consolidation, merger, sale or conveyance the
Warrant shall represent only the right to receive the consideration that would
have been issuable in respect of the Shares underlying the Warrant in such
consolidation, merger, sale or conveyance had the Warrant been exercised in full
immediately prior to such effective time and the Holder shall have no further
rights under this Warrant other than the right to receive such consideration.
 
9.           Fractional Shares.  No fractional shares shall be issued upon
exercise of this Warrant.  The Company shall, in lieu of issuing any fractional
share, pay the holder entitled to such fraction a sum in cash equal to such
fraction multiplied by the then effective Exercise Price.
 
10.           Lost Warrants.   The Company represents and warrants to the Holder
hereof that upon receipt of evidence reasonably satisfactory to the Company of
the loss, theft, destruction, or mutilation of this Warrant and, in the case of
any such loss, theft or destruction, upon receipt of an affidavit of loss and
indemnity reasonably satisfactory to the Company, or in the case of any such
mutilation upon surrender and cancellation of such Warrant, the Company, at its
expense, will make and deliver a new Warrant, of like tenor, in lieu of the
lost, stolen, destroyed or mutilated Warrant.
 
11.           Headings.   The headings of the several sections and paragraphs of
this Warrant are inserted for convenience only and do not constitute a part of
this Warrant.
 
12.           Modification and Waiver.   This Warrant and any provision hereof
may be changed, waived, discharged or terminated only by an instrument in
writing signed by the party against which enforcement of the same is sought.
 
13.           Survival.  The rights and obligations of the Company, of the
Holder and of the holder of Shares issued upon exercise of this Warrant shall
survive the exercise of this Warrant.
 
14.           Remedies.  The Company stipulates that the remedies at law of the
Holder in the event of any default or threatened default by the Company in the
performance of or compliance with any of the terms of this Warrant are not and
will not be adequate and that, to the fullest extent permitted by law, such
terms may be specifically enforced by a decree for the specific performance of
any agreement contained herein or by an injunction against a violation of any of
the terms hereof or otherwise.
 
15.           Reservation of Shares.  The Company covenants and agrees that all
Shares which may be purchased hereunder will, upon issuance and delivery against
payment therefor of the requisite purchase price, be duly and validly issued,
fully paid and non-assessable. The Company further covenants and agrees that,
during the periods within which the Warrant may be exercised, the Company will
at all times have authorized and reserved a sufficient number of Common Shares
to provide for the exercise of the Warrant.
 
 
5

--------------------------------------------------------------------------------

 
16.           Will Secure Governmental Approvals.  If any of the Shares required
to be reserved for the purposes of exercise of this Warrant require registration
with or approval of any governmental authority under any law of the United
States or its constituent states (other than the Securities Act) before such
Shares may be issued upon exercise of this Warrant (other than as a result of a
breach by AES of its representations and warranties to the Company or an
assignment of this Warrant by AES), the Company will, at its expense, as
expeditiously as possible use its commercially reasonable efforts to cause such
Shares to be duly registered or approved, as the case may be.
 
17.           No Obligations as Shareholder.  No provision hereof, in the
absence of affirmative action by the Holder hereof to purchase Shares, and no
mere enumeration herein of the rights or privileges of the Holder hereof, shall
give rise to any liability of such Holder for the Exercise Price or as a
shareholder of the Company, whether such liability is asserted by the Company or
by creditors of the Company.
 
18.           Taxes Payable Upon Exercise.  The Company shall pay any stock
issuance, transfer or similar taxes that may be payable in respect of the
issuance of Shares upon exercise of this Warrant.  For purposes of clarity, the
Company shall not be required to pay any federal, state, local or foreign income
taxes, if any, payable by the Holder or any other person upon exercise of this
Warrant, or any taxes which may be payable in respect of any transfer involved
in the issuance of Shares in the name other than that in which this Warrant is
registered, and the Company shall not be required to issue or deliver any such
Shares unless and until the person requesting such issuance shall have paid to
the Company the amount of any such transfer taxes, or shall have established to
the satisfaction of the Company that such taxes have been paid.
 
19.           Notice to Cash or Similar Dividend.  The Company shall provide the
Holder with written actual notice (receipt confirmed) of any dividend or other
distribution of assets (other than a distribution described in Section 6(a)) at
least ten (10) days prior to the record date for such dividend or other
distribution.
 
20.       Notices.  All notices or other communications which are required or
permitted hereunder shall be in writing and shall be deemed sufficiently given
if delivered personally (as confirmed by signature of receiving party) or sent
by nationally recognized overnight courier postage prepaid (as confirmed by
signature of receiving party) to the address set forth below or to such other
address as any party may have specified in a notice duly given to the other
party as provided herein. Such notice of communication shall be deemed to have
been given as of the date received.
 
If to Altairnano:
Altairnano, Inc.
204 Edison Way
Reno, Nevada  89502
Attn:  Alan Gotcher, CEO and President


If to AES:


AES Energy Storage, LLC
c/o The AES Corporation
4300 Wilson Boulevard
Arlington, Virginia 22203
Attention: Chris Shelton


 
6

--------------------------------------------------------------------------------

 
With a copy to:


AES Energy Storage, LLC
c/o The AES Corporation
4300 Wilson Boulevard
Arlington, Virginia 22203
Attention: General Counsel


IN WITNESS WHEREOF, the Company has caused this Warrant to be signed by its duly
authorized officers.


 
ALTAIR NANOTECHNOLOGIES INC.


 
By:______________________________
          Name:
          Title:
 
 
7

--------------------------------------------------------------------------------

 
PURCHASE FORM
 
(To be signed only upon exercise of Warrant)


 
The undersigned, the holder of the foregoing Warrant, hereby irrevocably elects
to exercise the purchase rights represented by such Warrant for, and to purchase
thereunder, _______________ Common Shares, without nominal or par value per
share (the “Shares”), of ALTAIR NANOTECHNOLOGIES INC. and either tenders
herewith payment of the aggregate Exercise Price in respect of the Shares in
full, in the amount of $_________; or elects pursuant to Section 2(b) of such
Warrant into Common Shares on a cashless basis and requests that the
certificates for the Shares be issued in the name(s) of, and delivered to
_________________, whose address(es) is (are):
 
 
Dated:   __________________________
 
 
                                          By:
                                               ___________________________
 
                                               ___________________________
 
                                               ___________________________
                                               Address
 
 
 
8

--------------------------------------------------------------------------------

 
TRANSFER FORM
 
(To be signed only upon transfer of Warrant)


 
For value received, the undersigned hereby sells, assigns, and transfers unto
______________________________ the right to purchase Shares represented by the
foregoing Warrant to the extent of __________ Shares, and appoints
_________________________ attorney to transfer such rights on the books of
Altair Nanotechnologies Inc., with full power of substitution in the premises.


 
Dated:  ____________________________
 
 
                                          By:
                                               _____________________________
 
                                               _____________________________
 
                                               _____________________________
                                               Address
 
 
In the presence of:
 
 
___________________________
 


 
9

--------------------------------------------------------------------------------

 
 
EXHIBIT B



SUBSTANTIVE MATTERS TO BE ADDRESSED IN OPINION


Canadian Law Opinions:


Parent is a corporation existing under the laws of Canada.


Parent has the corporate power and authority to enter into the Agreement, and to
consummate the transactions contemplated thereby, including the issuance and
delivery of the Initial Warrants and the Milestone Warrants (collectively, the
“Warrants”) to AES and the issuance and delivery of the Common Shares issuable
upon exercise of the Warrants (the “Warrant Shares”) to the holder of the
Warrants upon the proper exercise thereof, including payment of the exercise
price.


Parent has taken all necessary corporate action to authorize the execution and
delivery by it of the Agreement and the performance by Parent of its obligations
under the Agreement, including the issuance and delivery of the Warrants to AES
and the issuance and delivery of the Common Shares issuable upon exercise of the
Warrants.


To the extent that such matters are governed by the laws of the Province of
Ontario and the laws of Canada applicable therein, each of the Agreement and the
Initial Warrant has been duly executed and delivered by Parent.


The Warrant Shares have been validly created and allotted and, when issued to
the holder of the Warrant in accordance with the terms of the Warrant, will be
validly issued and outstanding as fully paid and non-assessable Common Shares of
Parent.


To the extent that such matters are governed by the laws of the Province of
Ontario and the laws of Canada applicable therein, no consent, approval, order
or authorization of, or registration, qualification, designation, declaration or
filing with, any governmental authority is required in connection with the
execution and delivery by the Parent of the Agreement or the performance by
Parent of its obligations under the Agreement.


U.S. Law Opinions:


No consent, approval, order or authorization of, or registration, qualification,
designation, declaration or filing with, any federal, state or local
governmental authority on the part of Parent is required in connection with the
execution and performance of the Warrant Issuance Agreement, other than (i) the
completion, execution and filing of a Form D with the United States Securities
and Exchange Commission (the “Commission”) following execution of the Warrant
Issuance Agreement, (ii) the completion, execution and filing of a Form D and
related documentation with, and the payment of required fees to, the securities
divisions of applicable states following the execution of the Warrant Issuance
Agreement, and (iii) the completion, execution and filing of a Current Report on
Form 8-K with the Commission reporting the execution of the Warrant Issuance
Agreement and filing certain documents as exhibits.


Each of the Warrant Issuance Agreement and the Initial Warrant constitutes the
valid and binding agreement of Parent, enforceable against Parent in accordance
with its terms.

